In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated November 13, 1963, which denied without a hearing his application to vacate a judgment of said court rendered May 8, 1959 on his plea of guilty, convicting him of forgery in the second degree, and imposing sentence. On the basis of such conviction, defendant was sentenced by the same court on April 21, 1960 as a second felony offender upon his conviction of another crime. Order affirmed. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.